FILED
                             NOT FOR PUBLICATION                            JUL 25 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



VICTOR OSWALDO GUERRA                            No. 10-70654
BAUTISTA,
                                                 Agency No. A095-184-895
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Victor Oswaldo Guerra Bautista, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reopen proceedings based on ineffective assistance of counsel. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a motion to reopen, and we review de novo questions of law, including claims of

ineffective assistance of counsel. Hernandez v. Mukasey, 524 F.3d 1014, 1017

(9th Cir. 2008). We deny the petition for review.

      The BIA did not abuse its discretion in denying Guerra Bautista’s motion to

reopen on the ground that he failed to show he was prejudiced by his former

counsel’s conduct. See Iturribarria v. INS, 321 F.3d 889, 899-90 (9th Cir. 2003)

(prejudice results when the performance of counsel “was so inadequate that it may

have affected the outcome of the proceedings”) (internal quotation marks omitted).

      Guerra Bautista’s contention that an immigration consultant provided him

with ineffective assistance of counsel is foreclosed. See Hernandez, 524 F.3d at

1020 (knowing reliance upon the advice of a non-attorney cannot support a claim

for ineffective assistance of counsel in a removal proceeding).

      PETITION FOR REVIEW DENIED.




                                          2                                   10-70654